Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 5 March 1791
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello March 5 1791.

Mr. Thompson the gentleman whom I mentioned last summer to you as a Candidate for a Consulship has applied to me again on the same subject by a letter which I inclose to you now. I will not repeat my desire that my representation may not have the least weight, as I know that it ought not, and of course am fully convinced that it will not. However as in this case perhaps the inquiry into the character of a candidate will aim principally to ascertain his Integrity and Industry of which every man ought to be a judge, it may not be improper for me to say something of Mr. Thompson. The reception he met with on his return to Madeira shews that he could not have been looked on unfavorably before he left that Island. He had resided there a considerable time and was concerned during the whole of it in a Mercantile house. His behaviour during his stay in Virginia was such as to gain the esteem of a great many genteel people who are very much interested in his success. From my Intercourse with him I am fully convinced that he is worthy of confidence and sincerely wish that he may not be disappointed.
My Father continues to press the purchase of Edgehill on me and shews so much eagerness to have the affair resumed, that I have not as yet given him a decisive answer, which must have been in the negative. If my circumstances admitted of it with the greatest ease, still my aversion to increase the number of my negroes would be an insurmountable objection. My desire to gratify my Father would induce me to attempt it if there was a prospect of my making myself whole, without employing slaves in the cultivation of the lands. It will be better I believe to confine my views to a small tract, just sufficient to supply me with provisions. Patsy agrees with me, but we both wish to be guided by you.—I am Dear Sir your most obedt. & aff. Servt.,

Thomas M. Randolph junr.

